Citation Nr: 0725475	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for enucleation of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for enucleation of 
the left eye, finding that the veteran had not submitted new 
and material evidence to reopen the claim. 

Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for enucleation of 
the left eye.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case cannot be adjudicated because the veteran has not 
received the proper notice pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  An August 2003 VA letter generally 
notified the veteran that in order to substantiate his claim 
he must submit new and material evidence, noting that new 
evidence was evidence that had not been previously 
considered, and material evidence was evidence relevant to 
the issue of service connection.  During the course of this 
appeal, however, the U.S. Court of Appeals for Veterans' 
Claims (Court) held that the notice requirements for new and 
material evidence claims include informing the claimant of 
the specific evidence and information that is necessary to 
reopen the claim, including the reason why the last final 
decision was made, and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id.  Therefore, the veteran should be provided 
with another VA letter that satisfies Kent.  The letter also 
should satisfy the new notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran submitted a statement dated in November 2006 that 
he had information from the U.S. Air Force (Sheppard Air 
Force Base Personnel Department) indicating that he injured 
his eye while spraying chemicals during active military duty.  
He should be given a reasonable opportunity to submit this 
information.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
includes the new requirements with respect 
to reopening claims, as set forth in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
specifically, evidence and information 
that is necessary to reopen the claim, 
including the reason why the last final 
decision was made, and information that is 
necessary to establish entitlement to the 
underlying benefit sought.  The letter 
also should include the information or 
evidence needed regarding assigning a 
disability rating and effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Ask the veteran to submit any relevant 
evidence in his possession, including 
information from the U.S. Air Force 
(Sheppard Air Force Base Personnel 
Department), regarding an in-service 
injury to the left eye from a chemical 
spray. 

3.  Thereafter, any additional development 
deemed appropriate should be accomplished 
and the claim should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



